Exhibit 10.2
2009 TERM NOTE

      $2,100,000   Denver, Colorado     April 29, 2009

For value received, each of the undersigned, GLOBAL EMPLOYMENT SOLUTIONS, INC.,
a Colorado corporation (“Global”), EXCELL PERSONNEL SERVICES CORPORATION, an
Illinois corporation (“Excell”), FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC., a
New York corporation (“Friendly”), TEMPORARY PLACEMENT SERVICE, INC., f/k/a
Michaels & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc., a Georgia corporation (“TPS”), GLOBAL EMPLOYMENT SOLUTIONS PEO
INC., f/k/a Southeastern Staffing, Inc., a Florida corporation (“Southeastern”),
GLOBAL EMPLOYMENT SOLUTIONS PEO V INC., f/k/a Southeastern Personnel Management,
Inc., a Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a
Pennsylvania corporation (“Main Line”), GLOBAL EMPLOYMENT SOLUTIONS PEO III
INC., f/k/a Bay HR, Inc., a Florida corporation (“BHR”), GLOBAL EMPLOYMENT
SOLUTIONS PEO IV INC., f/k/a Southeastern Georgia HR, Inc., a Georgia
corporation (“SGHR”), GLOBAL EMPLOYMENT SOLUTIONS PEO II INC., f/k/a
Southeastern Staffing II, Inc., a Florida corporation (“SEII”), GLOBAL
EMPLOYMENT SOLUTIONS PEO VI INC., f/k/a Southeastern Staffing III, Inc., a
Florida corporation (“SEIII”), GLOBAL EMPLOYMENT SOLUTIONS PEO VII INC., f/k/a
Southeastern Staffing IV, Inc., a Florida corporation (“SEIV”), GLOBAL
EMPLOYMENT SOLUTIONS PEO VIII INC., f/k/a Southeastern Staffing V, Inc., a
Florida corporation (“SEV”), GLOBAL EMPLOYMENT SOLUTIONS PEO IX INC., f/k/a
Southeastern Staffing VI, Inc., a Florida corporation (“SEVI”), and KEYSTONE
ALLIANCE, INC., a Florida corporation (“Keystone”) (Global, Excell, Friendly,
TPS, Southeastern, SPM, Main Line, BHR, SGHR, SEII, SEIII, SEIV, SEV, SEVI, and
Keystone, each a “Borrower” and collectively, the “Borrowers”), hereby jointly
and severally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), acting through its Wells Fargo Business Credit
operating division, on the earlier of January 4, 2010 or the Termination Date
set forth in the Credit and Security Agreement dated April 29, 2008, that was
entered into by the Lender and the Borrowers (as amended from time to time, the
“Credit Agreement”), at Lender’s office located at Denver, Colorado, or at any
other place designated at any time by the holder hereof, in lawful money of the
United States of America and in immediately available funds, the principal sum
of TWO MILLION ONE HUNDRED THOUSAND DOLLARS ($2,100,000) or the aggregate unpaid
principal amount of all 2009 Term Advances made by the Lender to the Borrowers
under the Credit Agreement together with interest on the principal amount
hereunder remaining unpaid from time to time, computed on the basis of the
actual number of days elapsed and a 360-day year, from the date hereof until
this 2009 Term Note is fully paid at the rate from time to time in effect under
the Credit Agreement.
This 2009 Term Note is the 2009 Term Note referred to in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this 2009 Term Note may be
prepaid only in accordance with the terms of the Credit Agreement. This 2009
Term Note is secured, among other things, pursuant to the Credit Agreement and
the Security Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements.

 

 



--------------------------------------------------------------------------------



 



The Borrowers hereby agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this 2009 Term Note is not paid
when due, whether or not legal proceedings are commenced. The obligations of the
Borrowers hereunder are joint and several.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                          GLOBAL EMPLOYMENT SOLUTIONS, INC.   EXCELL PERSONNEL
SERVICES CORPORATION    
 
                       
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach    
 
  Its:   Chief Financial Officer       Its:   Executive Vice President    
 
                        FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.   TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michaels & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc.    
 
                       
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President       Its:   Executive Vice President    
 
                        GLOBAL EMPLOYMENT SOLUTIONS PEO INC., f/k/a Southeastern
Staffing, Inc.   GLOBAL EMPLOYMENT SOLUTIONS PEO V INC., f/k/a Southeastern
Personnel Management, Inc.    
 
                       
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President       Its:   Executive Vice President    
 
                        MAIN LINE PERSONNEL SERVICES, INC.   GLOBAL EMPLOYMENT
SOLUTIONS PEO III INC., f/k/a Bay HR, Inc.    
 
                       
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President       Its:   Executive Vice President    

 

-2-



--------------------------------------------------------------------------------



 



                          GLOBAL EMPLOYMENT SOLUTIONS PEO IV INC., f/k/a
Southeastern Georgia HR, Inc.   GLOBAL EMPLOYMENT SOLUTIONS PEO II INC., f/k/a
Southeastern Staffing II, Inc.    
 
                       
By:
  /s/ Daniel T. Hollenbach       /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President       Its:   Executive Vice President    
 
                        GLOBAL EMPLOYMENT SOLUTIONS PEO VI INC., f/k/a
Southeastern Staffing III, Inc.   GLOBAL EMPLOYMENT SOLUTIONS PEO VII INC.,
f/k/a Southeastern Staffing IV, Inc.    
 
                       
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President       Its:   Executive Vice President    
 
                        GLOBAL EMPLOYMENT SOLUTIONS PEO VIII INC., f/k/a
Southeastern Staffing V, Inc.   GLOBAL EMPLOYMENT SOLUTIONS PEO IX INC., f/k/a
Southeastern Staffing VI, Inc.    
 
                       
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President       Its:   Executive Vice President    
 
                        KEYSTONE ALLIANCE, INC.                
 
                       
By:
  /s/ Daniel T. Hollenbach                
 
  Name:   Daniel T. Hollenbach                
 
  Its:   Executive Vice President                

 

-3-